Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 10/08/2020, are accepted and do not introduce new matter. 
Previous 112(b) rejections are overcome. 
Previous 112(d) rejection of claim 9 is no longer applicable, since claim 9 was cancelled. 
Claims 1-8 and 10-12 are pending; claim 9 is cancelled; claims 10-12 are new. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the air circuit" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner will interpret it as the second circuit. 
Claim 10 discloses: “wherein the spiral shaped branches provide flexibility and/or restoring force.” It is unclear how the branches provide flexibility, and what they provide flexibility to; it is also unclear what a restoring force is. It is further unclear if it’s the shape or the material of the branches that allows for flexibility and/or a restoring force. Examiner notes that if something is spiral shaped, it does not necessarily mean it can be flexed, as this depends on material as well. Therefore, the metes and bounds of this limitation are not well defined. Furthermore, “restoring force” lacks antecedent basis in the claim

Claim Objections
Claim 12 is objected to because of the following informalities: for the purposes of clarity, claim 12 should read: wherein the toroidal inlet portion is supported by the base through the plurality of nozzles. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao et al (U.S. 8,074,895).
Regarding claim 1, Mao teaches a multi-fluid flow nozzle (seen in Fig 3a), comprising: a first flow circuit (14); a second circuit (28) that is thermally isolated from the first flow circuit by a space defined between the first flow circuit and the second circuit (space shown below, as seen below the space separates both circuits, thus they are thermally isolated); and a base portion (shown below), wherein a first circuit receiver (shown below) and the second circuit extend from the base portion (as seen in fig 3a, the downstream ends of circuits 14 and 28 make contact with the base, i.e. they extend from the base), wherein the base portion defines a mixing cavity (20, seen in fig 2 and annotated below) for mixing at least a first fluid and a second fluid (as seen in Fig 2), wherein the space is defined from an inlet portion (shown below) of the first flow circuit to the base portion such that the first flow circuit is thermally isolated from the second flow circuit receiver between the inlet portion and the base portion (as seen below, the space is defined from inlet of first circuit to the based portion, as claimed), wherein the base portion is configured to interface with a fuel cell (as disclosed in abstract, the device is used in a fuel cell that mixes air and fuel, this happens at the base portion), wherein the first flow circuit receiver and the second circuit extend from the base portion (as seen in fig 3a, the second circuit is integrally formed with the first flow circuit receiver through the base portion (as seen below, the first flow circuit receiver is part of the second circuit 28; therefore they are integral), wherein the second circuit is concentrically disposed around the first circuit receiver (as seen below), wherein the second circuit includes a toroidal inlet portion (shown below), wherein the second circuit includes a plurality of flow branches (defined by passages 27 and 23a) that connect the toroidal inlet portion to the base portion (as seen in Fig 3a), and wherein at least one of the plurality of flow branches are spiral (passages 23a are swirlers, i.e. they are spiral).
	Regarding claim 2, Mao teaches the multi-fluid flow nozzle of claim 1, wherein at least a portion of the second circuit is integrally formed with the first circuit receiver (as seen in Fig 3a, once assembled, the circuits are integral to each other; as further shown below, the first circuit receiver forms part of the second circuit, i.e. integral to each other).
Regarding claim 3, Mao teaches the multi-fluid flow nozzle of claim 1, wherein the second circuit is concentrically disposed around the first circuit (as shown below).
Regarding claim 4, Mao teaches the multi-fluid flow nozzle of claim 1, wherein the second circuit includes a plurality of flow branches that connect the toroidal inlet portion to the base portion (branches defined by 27 and 23a are the outlets of the toroidal portion, as interpreted in the annotated figure below).
Regarding claim 11, Mao teaches the multi-fluid flow nozzle of claim 1, wherein the plurality of flow branches structurally connect the toroidal inlet portion to the base portion (branches 27 and 23a, connect to the toroidal inlet portion and the base; as shown below, 23a 
Regarding claim 12, Mao teaches the multi-fluid flow nozzle of claim 11, wherein the toroidal inlet portion is supported by base through the plurality of flow branches (the toroidal inlet portion is supported by the base via the branches, as seen in Fig 3a, the branches are attached to the inside walls of the base).


    PNG
    media_image1.png
    779
    901
    media_image1.png
    Greyscale


claim 5, Mao teaches a method of manufacturing a fuel cell nozzle (Mao discloses a fuel cell nozzle, see abstract), comprising: forming a fuel circuit receiver (shown below) and an air circuit (defined by 28 and shown below) in a unitary structure such that the fuel circuit receiver and the air circuit are thermally isolated (as seen below both circuits are divided by a space therebetween, which means they are thermally isolated; as per Applicant's own specification: "a fuel cell nozzle can include forming a fuel circuit receiver and an air circuit in a unitary structure such that the fuel circuit receiver and the air circuit are thermally isolated". As such, since both circuits of Mao are thermally isolated and form a part of the same device, they are considered a unitary structure); wherein at least a portion of the air circuit is movable relative to the fuel circuit (Mao teaches the fuel circuit being removable through screws 40 for maintenance or replacement purposes, see col 7, lines 1-3; therefore, the fuel circuit is movable with respect to air circuit, as claimed. Furthermore, based on Applicant’s own disclosure Page 2, lines 16-19: “The toroidal inlet portion can be disconnected from the fuel circuit receiver such that the toroidal inlet portion and/or the plurality of branches can move relative to the fuel circuit receiver when subject to thermal loading that induces displacements” and Page 6, lines 11-14: “For example, the toroidal inlet portion 103a can be disconnected from the fuel circuit receiver 101 such that the toroidal inlet portion 103a and/or the plurality of branches 103b can move relative to the fuel circuit receiver 101”. As such, Applicant’s Specification makes it clear that the relative movement of the fuel and air circuits is done by disconnecting the fuel receiver, which is the same as in Mao, wherein fuel circuit is disconnected via screws 40. Thus, Mao anticipates this limitation). 
claim 7, Mao teaches the method of claim 5, wherein forming includes concentrically forming the air circuit around the fuel circuit receiver (as shown below).
Regarding claim 8, Mao teaches the method of claim 5, wherein forming includes a base portion (shown below) comprising a mixing cavity (20, seen in fig 2 and annotated below) where the fuel circuit and the air circuit are in fluid communication (as seen in Fig 3a, the outlets of the circuits 14 and 28 terminate at the mixing chamber and mix with each other) and wherein the air circuit extends from the base portion (as seen below, the air circuit is in direct contact with the base portion, i.e. it extends from the base portion), wherein a space (shown below) is defined from an inlet portion of the air circuit (shown below) to the base portion such that the air circuit is thermally isolated from the fuel circuit receiver between the inlet portion and the base portion (the space as shown below, as seen below the space separates both circuits, thus they are thermally isolated), wherein the base portion is configured to interface with a fuel cell (as disclosed in abstract, the device is used in a fuel cell that mixes air and fuel, this happens at the base portion), wherein the fuel circuit receiver and the air circuit extend from the base portion (as seen in fig 3a, the downstream ends of circuits 14 and 28 make contact with the base, i.e. they extend from the base), wherein at least a portion of the air circuit is integrally formed with the fuel circuit receiver through the base portion (as seen below, the first flow circuit receiver is part of the second circuit 28; therefore they are integral), wherein the air circuit is concentrically disposed around the fuel circuit receiver (as seen below), wherein the air circuit includes a toroidal inlet portion (shown below), wherein the air circuit includes a plurality of flow branches (defined by passages 27 and 23a) that connect the toroidal inlet portion to the base portion (as seen in Fig 3a), and wherein at 

    PNG
    media_image2.png
    779
    901
    media_image2.png
    Greyscale

Regarding claim 10, as best understood, Mao teaches a multi-fluid flow nozzle (seen in Fig 3a), comprising: a first flow circuit (14); a second circuit (28) that is thermally isolated from the first flow circuit by a space defined between the first flow circuit and the second circuit (space shown below, as seen below the space separates both circuits, thus they are thermally isolated); and a base portion (shown below), wherein a first circuit receiver (shown below) and the second circuit extend from the base portion (as seen in fig 3a, the downstream ends of .  

    PNG
    media_image1.png
    779
    901
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mao et al (U.S. 8,074,895) in view of Donovan (U.S. 2014/0367494).
Regarding claim 6, Mao teaches the method of claim 5. However, Mao does not teach the method wherein forming includes additively manufacturing the fuel circuit receiver and the air circuit to be a unitary structure.
Donovan teaches a method of forming a nozzle tip assembly having a nozzle body substantially monolithically formed by additive manufacturing and having at least one fuel circuit defined therein and at least one air circuit defined therein (as disclosed in abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mao to incorporate the teachings of Donovan to provide the method with additively manufacturing the fuel circuit receiver and the air circuit in order to be manufactured faster and with fewer components and subassemblies (as disclosed in paragraph 0014 of Donovan).

Response to Arguments
Applicant's arguments with regards to the pending claims, filed on 10/08/2020, have been fully considered but they are not persuasive. 
Applicant argues that Mao does not teach the branches connecting the toroidal inlet portion to the base portion, and wherein the branches are spiral. Examiner respectfully disagrees. Branches 27 and 23a, connect to the toroidal inlet portion and the base; as shown in Fig 3a and in the annotated figures, 23a is in direct contact with the base portion, while the upstream end of 27 is in contact with the toroidal portion, since 27 conveys the fluid from 
Applicant further argues that Mao does not teach a toroidal portion, because the toroidal portion, as annotated by Examiner, lacks a bounded top surface. Examiner respectfully disagrees. As shown below, the portion is actually covered by a top boundary. Nonetheless, the claim merely states a “toroidal inlet portion”. The definition of toroidal is resembling a torus. The specification and the claims fail to give this a special meaning. Particularly the disclosure fails to state that the toroidal inlet portion has a bounded top surface. As such this argument is non commensurate with claim language. Nevertheless, Examiner asserts that Mao teaches an inlet that resembles a torus, since the inlet, at the downstream end of 28 and upstream end of 27, is an annular space, as seen in Fig 3a.  

    PNG
    media_image3.png
    389
    369
    media_image3.png
    Greyscale


Examiner assert that all pending claims are properly rejected in view of the cited prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752